DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al., (US Publication No. 2018/0183580), hereinafter “Scarlata”, and further in view of Powell et al., (US Publication No. 2017/0277898), hereinafter “Powell” and further in view of Fries et al., (US Publication No. 2009/0282266), hereinafter “Fries”.

Regarding claims 1 and 16, Scarlata discloses
receiving, by a processing device of a source host computing system, a request to migrate a virtual machine (VM) running on the source host computer system to a first destination host computer system [Scarlata, paragraph 47, migration of a virtual machine from one host system 120 to another 125; paragraphs 49-50, in response to a request 605 to migrate the VM 220a, the migration enclave may copy 615 the image 620 of VM 220a to a data store 620 accessible to both the source and destination hosts, see also figure 6]; 
causing the one or more memory pages to be copied to the first destination host computer system [Scarlata, paragraphs 49-50].  

Scarlata does not specifically disclose, however Powell teaches
encrypting, using the encryption key provided to the encryption engine, one or more memory pages associated with the VM [Powell, paragraph 21, in response to a request from the requestor to migrate the guest VM to the requestor, the security module can generate transport encryption keys and encrypt the guest VM].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encrypt the VM pages in order to securely transfer the Virtual Machine from one system to another.

Scarlata-Powell does not specifically disclose, however Fries teaches
detecting, by the processing device, that the VM has provided, an encryption key associated with the VM to an encryption engine running at the source host computing system [Fries, Abstract; paragraph 30, FIG. 1A shows that management service 130 sends one or more messages 145 to hypervisor 110 to indicate that virtual machine 115c is to be associated with encryption key 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an encryption key for the VM to the service in order to provide the service with control of the VM for allowing a client to access the machine if authorized.

Regarding claims 2 and 17, Scarlata-Powell-Fries further discloses
receiving a request to migrate the VM from the source host computer system to a second destination host computer system [Scarlata, paragraph 97, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub combination; see paragraphs 47-51]; and 
causing the one or more memory pages to be copied to the second destination host computer system while the one or more memory pages are copied to the first destination host computer system [Scarlata, paragraph 97, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub combination; see paragraphs 47-51].  

Regarding claims 3 and 18, Scarlata-Powell-Fries further discloses
wherein the encryption key is isolated from a hypervisor managing the VM on the source host computer system [Scarlata, paragraphs 49-50 and figure 6].  

Regarding claims 4 and 19, Scarlata-Powell-Fries further discloses
wherein the encryption key is derived from a feature that is specific to the VM [Scarlata, paragraphs 49-50 and figure 6].  

Regarding claim 7, Scarlata-Powell-Fries further discloses
receiving a request to initialize the VM on the destination host computer system [Scarlata, paragraphs 49-50 and figure 6]; and 
injecting, into the VM on the destination host computer system, the encryption key associated with the VM [Scarlata, paragraphs 49-50 and figure 6].  

Regarding claim 8, Scarlata-Powell-Fries further discloses
generating a snapshot of the VM running on the source host computer system, by storing, in a non-volatile storage, the one or more memory pages associated with the VM that are encrypted using the encryption key associated with the VM [Scarlata, paragraphs 49-50 and figure 6].  

Regarding claim 9, Scarlata-Powell-Fries further discloses
a memory component [Scarlata, paragraphs 49-50, figure 6]; and 
a processing device of a destination host computer system [Scarlata, paragraphs 49-50, figure 6], the processing device to: 
detect that an encryption key associated with a virtual machine (VM) that is being migrated from a source host computer system to the destination host computer system [Scarlata, paragraphs 49-50, VM root key] is provided by the VM to an encryption engine running at the source host computing system [Fries, Abstract; paragraph 30, FIG. 1A shows that management service 130 sends one or more messages 145 to hypervisor 110 to indicate that virtual machine 115c is to be associated with encryption key 3]; 
receive, from the source host computer system, one or more memory pages associated with a virtual machine (VM) [Scarlata, paragraph 47, migration of a virtual machine from one host system 120 to another 125; paragraphs 49-50, in response to a request 605 to migrate the VM 220a, the migration enclave may copy 615 the image 620 of VM 220a to a data store 620 accessible to both the source and destination hosts, see also figure 6]; 
decrypt, using the encryption key, provided by the VM to the encryption engine, the one or more memory pages associated with the VM [Powell, paragraph 21, in response to a request from the requestor to migrate the guest VM to the requestor, the security module can generate transport encryption keys and encrypt the guest VM; provides the encrypted guest VM to the requestor, which decrypts the guest VM]; 
store the one or more memory pages at the memory component [Scarlata, paragraphs 49-50]; and 
execute the VM on the destination host computer system [Scarlata, paragraphs 49-50].  

Regarding claim 10, Scarlata-Powell-Fries further discloses
wherein the encryption key is isolated from a hypervisor managing the VM on the destination host computer system [Scarlata, paragraph 50].  

Regarding claim 11, Scarlata-Powell-Fries further discloses
wherein the encryption key is derived from a feature that is specific to the VM [Scarlata, paragraphs 49-50, VM root key].  

Regarding claim 12, Scarlata-Powell-Fries further discloses
wherein the processing device is further to: responsive to decrypting the one or more memory pages using the encryption key associated with the VM, encrypt, using an encryption key associated with the destination host computer system, the one or more memory pages associated with the VM [Powell, paragraph 21, re-encrypts the guest VM with a locally generated address space encryption key].  

Regarding claim 15, Scarlata-Powell-Fries further discloses
wherein the processing device is further to: receive, from the source host computer system, a snapshot of the VM executing on the source host computer system, wherein the snapshot comprises one or more memory pages associated with the VM that are encrypted using the encryption key [Scarlata, paragraphs 49-50]; decrypt the one or more memory pages using the encryption key [Scarlata, paragraphs 49-50]; and initialize the VM to execute on the destination host computer system [Scarlata, paragraphs 49-50].  

Regarding claim 20, Scarlata-Powell-Fries further discloses
generating a snapshot of the VM executing on the source host computer system, by storing, in a non-volatile storage, the one or more memory pages associated with the VM that are encrypted using the encryption key associated with the VM [Scarlata, paragraphs 49-50].  

Allowable Subject Matter
Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433